Citation Nr: 0405129	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  98-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 10 
percent, for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from January 1966 to 
June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) which granted the veteran service 
connection for PTSD and rated this disorder as 10 percent 
disabling.  


FINDINGS OF FACT

The veteran's service-connected PTSD, throughout the appeal 
period, has been manifested by occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and inability to perform occupational tasks 
only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United States Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decision noted above, a February 1998 statement 
of the case and supplemental statements of the case dated in 
July 2002, and October 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a June 2002 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  The record discloses that VA has met its 
duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably VA and 
private treatment records and reports of VA examinations 
provided to him since service have been obtained and 
associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board notes that the June 2002 VCAA 
letter was mailed to the veteran subsequent to the appealed 
rating decision in violation of the holding in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. January 13,2004).  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran served on active duty in the Marines from March 
1967 to March 1969.  His service included combat duty as a 
rifleman in Vietnam. 

VA examinations of the veteran in December 1968 and November 
1969 show evaluation of wounds sustained in Vietnam to the 
left hand and lower extremities.  

On VA examination in April 1997, the veteran related that he 
had been wounded in combat on two separate occasions and had 
participated in the Tet offensive.  He further reported that 
following service he attended a veteran's outreach program in 
the 1970's and was a participant in group therapy for about 
four years.  He added that he did not receive psychiatric 
care in the 1980's or the first half of the 1990's.  He 
denied any history of psychiatric hospitalization and related 
that he was presently receiving individual and group therapy 
for his PTSD through VA. The veteran reported that for the 
last 12 years he has worked as a drafter for a private 
consulting firm.  He said that prior to his present 
employment he had a great deal of difficulty holding jobs, 
and did not hold a job longer than three years.  He also 
stated that he went through periods of unemployment, which he 
attributed to his psychiatric and emotional state following 
his service discharge.  The examiner noted that the veteran 
had been married twice, and has three daughters from his 
first marriage.  The veteran described himself as abusive, 
angry and "the worse husband you could imagine."  The 
veteran was noted by his examiner to have subjective 
complaints of increasing depression and anger, as well as, 
decreasing feelings of self-control.

On mental status examination the veteran was noted to be 
unshaven but otherwise neatly groomed.  He was dressed 
casually.  His speech was logical and coherent.  Affect was 
somewhat bland and constricted, but appropriate to ideation 
and situation.  His mood was mildly depressed.  He reported 
newer symptoms of PTSD that include the following:  
nightmares once per month, frequent difficulty sleeping, 
constant thoughts and memories of Vietnam, frequent 
hypervigilance, and avoidance of others and things that 
remind him of Vietnam.  He related that during the 1970's and 
1980's his symptoms were far more severe than they are at 
present.  He attributed his decrease in symptoms to his 
efforts at gaining better control of himself.  He stated that 
he occasionally experiences panic episodes related to 
pressure from work or other people.  He reported a tendency 
to worry and was noted by his examiner to appear frequently 
prone to depression.  He denied having much of a temper but 
related that he was much more explosive in the past and would 
get into fights and engage in domestic violence.  It was 
noted that the veteran thought processes were largely logical 
and coherent, however, he was also noted to be quite 
tangential during the interview and to frequently lose goal 
directiveness.  The examiner reported that in the course of 
describing his symptoms, the veteran also alluded to what 
might be hypomanic episodes, describing periods where he is 
full of energy, sleeps less, and works harder.  The veteran 
was noted to be alert, and oriented to person, place, and 
time.  PTSD and dysthymic disorder were the Axis I diagnoses.  
The veteran's Global Assessment of Functioning (GAF) score 
was assessed as 60.  His examiner commented that the veteran 
clearly displays PTSD symptoms and appears to having a more 
difficult time during the last two years controlling these 
symptoms.  He added that, while the veteran appears to be 
experiencing internal feelings of loss of control, increased 
anger, and increased depression; he does continue to work 
full-time.  He concluded that the veteran is employable and 
that his psychiatric incapacity was presently mild.   

As noted above, in May 1997, the RO granted service 
connection for PTSD and rated this disorder as 10 percent 
disabling.

The veteran was referred to a Vet Center by a VA social 
worker where, in May 1997, he was assessed by a social work 
intern and a private psychologist to have suffered 
significant difficulties since service associated with 
symptoms of PTSD.  It was noted that he presented with a full 
range of PTSD symptoms, including intrusive thoughts, hyper-
arousal, somatic symptoms, numbing, and sleep disturbance.  
He reported periods of irritability and anger at work, which 
he strives to control.  It was noted that this effort to 
control his anger has contributed to a restricted range of 
affect.  On mental status evaluation the veteran firmly 
denied suicidal or homicidal ideation although his examiner 
stated she suspected that he maybe suppressing homicidal 
ideation through the defenses of isolation, mediation, and 
numbing.  The veteran was relevant, coherent, and alert.  He 
was oriented to person, place, and time.  He was noted to 
experience sleep disturbance, some thoughts of reference and 
to have speech that was sometimes retarded.  PTSD and 
dysthymic disorder were the diagnoses.

Subsequent VA outpatient treatment records, dated between May 
and December 1997, show evaluation and treatment for various 
disorders.  A May 1997 mental health primary care clinic 
entry notes that the veteran was seen for the purpose of 
obtaining medication to control his disturbed sleep.  It was 
reported that he was currently being seen in individual and 
group therapy at a local Vet Center and that he will continue 
his treatment there.

The veteran has submitted written statements, dated in April 
1998, from his spouse and sister describing emotional 
problems the veteran has been experiencing since service.  
The veteran's sister noted that the veteran in the past has 
experienced terrible nightmares resulting in his awakening 
and subsequent screaming as he ran around his house.  She 
added that the veteran has low self-esteem and a tendency to 
be paranoid, believing that he is incapable of doing things 
right.  The veteran's spouse described the veteran's problems 
with sleep interruption due to nightmares and resulting 
daytime confusion due to lack of sleep.  She also reported 
that the veteran exhibits evident depression and is 
suspicious of others "when he is troubled." 

The veteran underwent a VA psychiatric examination in June 
2002. He reported that he separated from his wife 
approximately 9 months earlier and was currently living 
alone.  It was noted that he continues to work as a draftsman 
and as a computer automated design operator.  The veteran 
reported that he has been working considerable amounts of 
overtime and that he has made a parallel move within his 
company in the midst of others being laid off from their 
positions.  He added that he has been receiving satisfactory 
job performance evaluations and that his recent move 
indicates that he is valued within the company.  He denied 
any interpersonal difficulties with co-workers.  The veteran 
stated that since his previous VA examination in April 1997, 
he has been taking Paxil for his psychiatric symptoms, but 
has discontinue its use over the past year or so despite 
having a remaining supply of that medication.  He also stated 
that since his last examination in April 1997, there has been 
no change in his medical conditions.  He added that he drinks 
alcohol sociably and smokes marijuana, both of which are no 
different than they have been over the past several years.  
The veteran further stated that he has not attended group 
psychotherapy sessions for the past two years. The veteran 
continued to report difficulty sleeping, intrusive thoughts, 
and nightmares of combat-related experiences.  He also 
reported having difficulty coping with crowds.               
The examiner reported that the veteran was alert, oriented, 
and cooperative throughout the examination with no abnormal 
movements.  He was described as neatly dressed and adequately 
groomed.  His affect was neutral and his speech was within 
normal limits.  His thought processes and thought content 
were unremarkable.  Chronic PTSD was diagnosed.  The 
veteran's GAF score was assessed as 65.  The examiner 
commented that overall the veteran continues to experience 
PTSD symptoms, which are mildly disturbing to him.  However, 
it is evident that he continues to thrive in his current work 
environment despite his psychiatric symptoms.

VA progress notes compiled during 2002 and 2003, included a 
progress note dated in October 2002, which notes that the 
veteran continues to be employed with his company, drafting 
and performing field inspections.  It was further noted that 
he was trying to qualify for advanced job certification.  
Following mental status examination, significant for 
circumstantial thought process, euthymic affect and further 
reports of sleep interruptions and nightmares, PTSD, r/o 
dysthmia, and r/o anxiety were diagnosed.  The veterans GAF 
score was assessed as 75.  In December 2002 the veteran 
presented with complaints of disappointed mood and evidence 
of mild to moderate anxiety.  He expressed concerns about 
financial matters, interpersonal contact at work and with 
family conflict.  In April 2003, the veteran reported 
increased irritability with family members.  He also 
described sleep as improved from several months ago.  He 
reported partial compliance with psychiatric medications 
since December 2002 and was noted to now admit that the 
medications are helpful to him, especially, in decreasing 
anger responses to others.  When seen in May 2003, the 
veteran had just returned from a vacation where he visited 
parents and family.  He related feeling very relaxed and 
having a sense of calmness at his job.  He expressed 
positivism about his current psychopharmacology, describing 
reduced anxiety, good sleep, and not overeating.  It was 
noted that his memory and concentration were more intact 

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind. Schafrath v. Derwinski, 1 
Vet.App. 589 (1991). Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet.App. 55 (1994).  However, 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating, as is the case here, was not limited 
to that reflecting the current severity of the disorder.  
Rather at the time of the initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found. 

The veteran contends, in essence, that his PTSD is more 
disabling than currently evaluated and thus warrants an 
increased disability rating.

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

At the 1997 VA psychiatric examination, the veteran indicated 
he had not received psychiatric treatment for a number of 
years and denied any prior psychiatric hospitalization. He 
reported that he had stable employment as a drafter for the 
last 12 years.  While reportedly experiencing increased 
problems in recent years controlling his emotions, to include 
anger, depression and anxiety, there was no indication that 
his work efficiency had been compromised in any significant 
way.  The examiner assigned a GAF score of 60, which is 
indicative of moderate symptoms.  Additionally the examiner 
rated his psychiatric incapacity as mild. 

The subsequent clinical records, to include the VA 
psychiatric examination in June 2002 do not that the 
veteran's work and social relations are more impaired by his 
PTSD beyond that contemplated by the disability evaluation 
currently assigned.  When examined in June 2002 he reported 
difficulty sleeping, intrusive thoughts, and nightmares of 
combat-related experiences, and difficulty coping with 
crowds.  However, the examination shows no significant 
pathology.  Additionally, his GAF score was 65, representing 
mild symptoms.  Furthermore, the VA examiner indicated that 
the veteran continues to perform well in his employment that 
his PTSD symptoms were only are mildly disturbing to the 
veteran.  The Board finds that the current findings are 
consistent with the 10 percent rating.  The degree of 
impairment and most of the typical symptoms listed for a 30 
percent rating for this diagnostic code are not shown.  
Accordingly, an increased rating is not warranted.  The 10 
percent rating is the highest rating warranted during the 
appeal period. Fenderson v. West, 12 Vet App 119 (1999).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.CA. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher initial evaluation, in excess of 10 
percent, for PTSD is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



